Exhibit 10.43

HCA Healthcare, Inc.

Restricted Share Unit Agreement

(R. Milton Johnson)

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the ____ day of __________, 20___ (the “Grant Date”), between HCA
Healthcare, Inc., a Delaware corporation (together with its Subsidiaries,
Successors and other applicable Service Recipients, the “Company”), and R.
Milton Johnson (the “Grantee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Company’s 2006 Stock
Incentive Plan for Key Employees of HCA Holdings, Inc. and its Affiliates, as
Amended and Restated (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
including any subcommittee formed pursuant to Section 3(a) of the Plan (or, if
no such committee is appointed, the Board of Directors of the Company) (the
“Committee”) has determined that it would be to the advantage and best interest
of the Company and its shareholders to grant an award of the Restricted Share
Units provided for herein to the Grantee as an incentive for increased efforts
during his or her term of service or employment with the Company, and has
advised the Company thereof and instructed the undersigned officers to issue
said Restricted Share Units;

NOW, THEREFORE, the parties hereto agree as follows:

RESTRICTED SHARE UNIT GRANT

 

Aggregate number of Restricted Share Units
Granted hereunder:    [Award] Grant Date:    [Grant Date]

1. Grant of Restricted Share Unit Award.

1.1 The Company hereby grants to the Grantee the award (“Award”) of Restricted
Share Units (“RSUs”) set forth above on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. A bookkeeping account will
be maintained by the Company to keep track of the RSUs and any dividend
equivalent rights that may accrue as provided in Section 3.

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the terms of the Plan; and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
meanings as are set forth in the Plan.



--------------------------------------------------------------------------------

1.3 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution.

1.4 As used in this agreement “Permanent Disability” shall have the following
meaning unless the context clearly indicates to the contrary: “Disability” as
defined in the long-term disability plan of the Company applicable to Grantee or
that would apply to the Grantee if the Grantee were employed with the Company at
the applicable time; notwithstanding the foregoing, in the event Grantee’s
Permanent Disability is a payment event pursuant to Section 2 hereof, such
payment shall be made only upon Grantee’s “disability” as defined in
Section 409A(a)(2)(C) of the Code.

2. Vesting and Payment.

2.1 General. The RSUs granted pursuant to Section 1.1 hereof shall vest upon the
expiration of Grantee’s Employment Term (as such term is defined in the Amended
and Restated Employment Agreement dated September 10, 2018 by and between the
Company and Grantee (the “Employment Agreement”)).

2.2 Death; Disability; Voluntary Termination. Notwithstanding Section 2.1, in
the event Grantee voluntarily terminates employment with the Company prior to
the expiration of the Employment Term for any reason (including by reason of
death or Permanent Disability (as defined herein)), Grantee shall immediately
vest in a pro rata portion of the RSUs granted pursuant to Section 1.1, based
upon the percentage of the Employment Term that shall have elapsed through the
date of Grantee’s termination of employment.

2.3 Without Cause; For Good Reason. Notwithstanding Section 2.1, in the event
Grantee’s employment with the Company is terminated by the Company without
“Cause” (as defined in the Employment Agreement) or by Grantee for “Good Reason”
(as defined in the Employment Agreement) prior to the expiration of the
Employment Term, the RSUs granted pursuant to Section 1.1 shall immediately
vest.

2.4 Cause. Notwithstanding Section 2.1, in the event Grantee’s employment with
the Company is terminated by the Company for “Cause” (as defined in the
Employment Agreement) prior to the expiration of the Employment Term, the RSUs
granted pursuant to Section 1.1 shall immediately expire and be forfeited.

 

2



--------------------------------------------------------------------------------

2.5 Change in Control. Notwithstanding the foregoing, upon the occurrence of a
Change in Control (the definition of which is set forth on Schedule A attached
hereto):

(a) In the event the entity surviving the Change in Control (the “Successor”)
assumes the Award granted hereby, if the Grantee’s employment with the Successor
is terminated without “Cause” (as defined in the Employment Agreement) by the
Successor, or terminates for Good Reason (as defined in the Employment
Agreement) by the Grantee or on account of Grantee’s death, Permanent Disability
or other voluntary termination prior to the expiration of the Employment Term,
all unvested RSUs not previously forfeited shall immediately vest as of the date
of such termination of employment; or

(b) In the event the Successor does not assume the Award granted hereby, all
RSUs not previously forfeited shall vest (if not already vested) immediately
prior to the effective date of the Change in Control, and shall be settled in
exchange for the payment described in Section 9(a)(ii)(A) of the Plan as of the
effective date of the Change in Control.

2.6 Settlement. The Grantee shall be entitled to settlement of the RSUs subject
to this Award at the time that such RSUs vest pursuant to Section 2.1, Section
2.2, Section 2.3 or Section 2.5 as applicable. Such settlement shall be made as
promptly as practicable thereafter (but in no event after the thirtieth day
following the applicable vesting date). Any settlement of RSUs granted pursuant
to this Award shall be made in Shares through the issuance to the Grantee of a
stock certificate (or evidence such Shares have been registered in the name of
the Grantee with the relevant stock agent) for a number of Shares equal to the
number of such vested RSUs and Dividend Equivalent Units that may have accrued
pursuant to Section 3 hereof; provided, that any cash-based dividend equivalent
rights granted pursuant to Section 3 hereof and any fractional Dividend
Equivalent Units shall be paid in cash when (and only if) the RSUs to which they
relate are settled.

2.7 Withholding Obligations. Except as otherwise provided by the Committee, upon
the settlement of any RSUs subject to this Award, the Company shall reduce the
number of Shares (and the amount of cash, in the case of cash-based dividend
equivalent rights) that would otherwise be issued to the Grantee upon settlement
of the Award by a number of Shares (and cash, if applicable) having an aggregate
Fair Market Value on the date of such issuance equal to the payment to satisfy
the minimum withholding tax obligation of the Company with respect to which the
Award is being settled; provided, that in the event Shares are not otherwise
deliverable to the Grantee at the time a Company withholding obligation arises,
the Company may satisfy such obligation from wages or other amounts payable to
the Grantee as may be allowed by law, or by requiring the Grantee to remit such
withholding taxes to the Company in cash or by check.

 

3



--------------------------------------------------------------------------------

3. Dividend Rights.

The Grantee shall receive dividend equivalent rights in respect of the RSUs
covered by this Award at the time of any payment of dividends to stockholders on
Shares. At the Company’s option, the RSUs will be credited with either
(a) additional Restricted Share Units (the “Dividend Equivalent Units”)
(including fractional units) for cash dividends paid on shares of the Company’s
Common Stock by (i) multiplying the cash dividend paid per Share by the number
of RSUs (and previously credited Dividend Equivalent Units) outstanding and
unpaid, and (b) dividing the product determined above by the Fair Market Value
of a Share, in each case, on the dividend record date, or (b) a cash amount
equal to the amount that would be payable to the Grantee as a stockholder in
respect of a number of Shares equal to the number of RSUs (and previously
credited Dividend Equivalent Units) outstanding and unpaid as of the dividend
record date; provide, that cash-based dividend equivalents shall be credited
unless the Committee affirmatively elects to credit Dividend Equivalent Units.
The RSUs will be credited with Dividend Equivalent Units for stock dividends
paid on shares of the Company’s Common Stock by multiplying the stock dividend
paid per Share by the number of RSUs (and previously credited Dividend
Equivalent Units) outstanding and unpaid on the dividend record date. Each
Dividend Equivalent Unit has a value equal to one Share. Each Dividend
Equivalent Unit or cash dividend equivalent right will vest and be settled or
payable at the same time as the RSU to which such dividend equivalent right
relates. For the avoidance of doubt, no dividend equivalent rights shall accrue
under this Section 3 in the event that any dividend equivalent rights or other
applicable adjustments pursuant to Section 5 hereof provide similar benefits.

4. No Right to Continued Service.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service as an officer or employee
of the Company or any Service Recipient.

5. Adjustments.

The provisions of Section 8 and Section 9 of the Plan are hereby incorporated by
reference, and the RSUs (and any Dividend Equivalent Units) are subject to such
provisions. Any determination made by the Committee or the Board pursuant to
such provisions shall be made in accordance with the provisions of the Plan and
shall be final and binding for all purposes of the Plan and this Agreement.

6. Administration Subject to the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern. The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the

 

4



--------------------------------------------------------------------------------

administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Award.

7. Modification of Agreement.

Subject to the restrictions contained in Sections 6 and 10 of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award in more than a
de minimis way shall not to that extent be effective without the consent of the
Grantee, holder or beneficiary affected.

8. Section 409A.

Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the settlement of the RSUs (including any dividend equivalent
rights) to be made to the Grantee pursuant to this Agreement is intended to
qualify as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Regulations and this Agreement shall be interpreted consistently therewith.
However, under certain circumstances, settlement of the RSUs or any dividend
equivalent rights may not so qualify, and in that case, the Committee shall
administer the grant and settlement of such RSUs and any dividend equivalent
rights in strict compliance with Section 409A of the Code. Further,
notwithstanding anything herein to the contrary, if at the time of a Grantee’s
termination of employment with the Company and all Service Recipients, the
Grantee is a “specified employee” as defined in Section 409A of the Code, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of service is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Grantee) to the minimum extent
necessary to satisfy Section 409A of the Code until the date that is six months
and one day following the Grantee’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the Code), if such
payment or benefit is payable upon a termination of employment. For purposes of
this Agreement, a “termination of employment” shall have the same meaning as
“separation of service” under Section 409A of the Code and Grantee shall be
deemed to have remained employed so long as Grantee has not “separated from
service” with the Company or Successor. Each payment of RSUs (and related
dividend equivalent rights) constitutes a “separate payment” for purposes of
Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

9. Severability.

If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.

10. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.

11. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

12. Resolution of Disputes.

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator. If the Grantee substantially prevails on any of his or her
substantive legal claims, then the Company shall reimburse all legal fees and
arbitration fees incurred by the Grantee to arbitrate the dispute.

13. Notices.

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) reflected in the Company’s books and records.

 

6



--------------------------------------------------------------------------------

By a notice given pursuant to this Section 13, either party may hereafter
designate a different address for notices to be given to him. Any notice, which
is required to be given to the Grantee, shall, if the Grantee is then deceased,
be given to the Grantee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 13. Any notice shall have been deemed duly given when
(i) delivered in person, (ii) delivered in an electronic form approved by the
Company, (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Agreement
to be duly executed effective as of the day and year first above written.

 

HCA Healthcare, Inc.

By:     

Grantee: (electronically accepted)

 

7



--------------------------------------------------------------------------------

Schedule A

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group other
than an employee benefit plan (or trust forming a part thereof) maintained by
(1) the Company or (2) any corporation or other Person of which a majority of
its voting power of its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (a “Permitted Holder”); or

(ii) any Person or Group, other than a Permitted Holder, becomes the Beneficial
Owner (as such term is defined in Rule 13d-3 under the Exchange Act (or any
successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from such Corporate Transaction (or the parent of such
corporation) are Beneficially Owned subsequent to such transaction by the Person
or Persons who were the Beneficial Owners of the outstanding voting securities
entitled to vote generally in the election of directors of the Company
immediately prior to such Corporate Transaction, in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction;
or

(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.

 

8